Citation Nr: 0210642	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial, noncompensable evaluation for 
hemorrhoids.

(The issue of the propriety of the initial, 10 percent 
evaluation from February 1, 2000 for cervical spine 
dysfunction with degenerative changes will be the subject of 
a later decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Columbia, South Carolina.

A personal hearing was held at the RO in August 2000.  A 
hearing transcript is of record.

In May 2001, the Board remanded the claim for additional 
development.

The Board is undertaking additional development on the issue 
of the propriety of the initial, 10 percent evaluation from 
February 1, 2000 for cervical spine dysfunction with 
degenerative changes pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide notice thereof as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  The veteran is advised 
that after giving notice and reviewing any response, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

The veteran's hemorrhoids are internal, sometimes become 
prolapsed, and produce frequently recurring rectal bleeding 
and pain.  They are not large, thrombotic and irreducible, 
are not accompanied by anal fissures, and have not produced 
anemia.  


CONCLUSION OF LAW

When reasonable doubt is resolved in favor of the claim, the 
criteria for an evaluation of 10 percent for hemorrhoids are 
considered to have been met since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5100, 5102-5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126, (the VCAA), enacted November 9, 
2000, contains extensive provisions potentially affecting the 
adjudication of claims pending before VA as of that date.

The statute significantly heightens what were VA's duties 
under the former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In letters directed to the veteran and his representative in 
June and November 2001, respectively, the RO outlined the 
notice and assistance that VA must provide to claimants under 
the VCAA.  Although the RO did not cite the statute itself in 
these notices, it did so in the supplemental statement of the 
case that followed in March 2002.  Thus, the veteran had 
notice of, and an opportunity to respond to, the RO's view of 
the question how the VCAA applies to his claim.  

Furthermore, the Board finds that VA's development of the 
record of the claim, including the Board Remand of May 2001 
and RO action taken in compliance therewith, has met with the 
duties prescribed by the statute and implementing 
regulations.

VA has notified the veteran of what evidence is needed to 
substantiate the claim. The file reflects that VA has 
provided such notice to the veteran and his representative by 
means of the May 2001 Remand and the March 2002 supplemental 
statement of the case, and earlier, by the statement of the 
case of May 2000.  The questions of the hearing officer at 
the August 2000 RO hearing also informed the veteran of what 
evidence could strengthen his claim.

All documentary evidence, including service and post-service 
medical records, necessary to the adjudication of the claim 
has been secured.  There has been no indication from the 
veteran or his representative that there is outstanding other 
documentary evidence relevant to the claim, although the 
aforesaid notices of June and November 2001 invited them to 
identify such evidence.  The June and November 2001 letters 
also advised him of what evidence he was responsible for 
obtaining.

The RO has provided the veteran with VA medical examinations, 
those conducted in September 1999 and January 2002, in 
connection with his claim.

Thus, the Board finds that further assistance would not be 
reasonably likely to substantiate a claim for a higher 
evaluation than is provided in this decision.  

ii.  Propriety of noncompensable evaluation

General principles of rating

This is a case in which the disability ratings at issue were 
rendered with a grant of service connection.  In such 
circumstances, the rating must address all evidence relevant 
to the nature and severity of disability from the effective 
date of service connection and accordingly, might be 
comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
effective date of service connection for each of the 
disabilities in concern on this appeal is March 27, 1992.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).  The evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture presented by the approximates the criteria 
for that rating more nearly than the criteria for the lower 
rating.  38 C.F.R. § 4.7.

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant thereto.  Under the 
VCAA, "competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2)); 
see Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a 
medical expert is nevertheless competent to offer evidence of 
his symptoms in support of a claim for an increased 
disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

Decision

During a VA examination of the rectum and anus performed in 
September 1999, 
the veteran's hemorrhoids were assessed.  The veteran said 
that his hemorrhoids flared up about once every two-to-three 
months.  He reported that he had episodes of significant 
rectal bleeding lasting one-to-two days and less serious 
rectal bleeding (drops of bright red blood on toilet tissue 
with bowel movements) once every two or three days.  He 
denied having fecal incontinence but said that he would have 
fecal leakage, although scant, and used padding (of toilet 
tissue, not incontinence pads) and baby powder in response.  
He related that he dealt with painful flare-ups of the 
hemorrhoids with a shrinking ointment and sitz baths.

Physical examination found internal hemorrhoids.  Proctoscopy 
revealed two grade I internal hemorrhoids.  In addition, it 
was noted that there was a partially prolapsed internal 
hemorrhoid through the anal verge.  There was no evidence of 
an anal fissure.  Perianal fecal soiling was seen to be 
scant.  Digital rectal examination revealed tenderness but no 
additional masses.  Sphincter control appeared to have been 
maintained.  No signs of anemia, including pallor, were 
detected.  The examiner reported a diagnosis of "[i]nternal 
hemorroids" and commented:  "One of these was partially 
prolopsed (grade two) at the time of this evaluation."

In the VA Form 9, Appeal to Board of Veterans Appeals, that 
he filed in May 2000, the veteran stated that his hemorrhoids 
were becoming inflamed and would bleed with bowel movement 
and that he had to use suppositories and ointments 
frequently.

Testifying about his hemorrhoids at the August 2000 hearing, 
the veteran provided essentially the same account as he did 
during the September 1999 VA examination.  However, on this 
occasion he asserted that he needed to use padding regularly 
on account of his hemorrhoids and also related that he used a 
great deal of petroleum jelly.

Outpatient treatment records dated from July 2000 to October 
2001 documented that in October 2000, the veteran was seen 
for hemorrhoids and constipation and was prescribed Docusate 
and a high fiber diet for his symptoms.  The other records, 
as well as those from a military hospital where the veteran 
was being seen during the same period, did not show treatment 
for hemorrhoids. 

Another VA examination of the rectum and anus took place in 
January 2002.  The account of his hemorrhoids that the 
veteran's account of his hemorrhoid symptoms was essentially 
the same as that related during the September 1999 VA 
examination, the May 2000 substantive appeal document, and 
the August 2000 hearing testimony.  In addition, the examiner 
concluded from the history that the veteran had had a 
perirectal abscess on the right side.

Physical examination disclosed hemorrhoids at the 5 and 6 
o'clock positions and skin tags.  There was no prolapsing of 
piles.  There was no fissure, no evidence of bleeding, and 
lumen size was normal.  There was no evidence of leakage.  A 
hemoccult of the stool taken for the examination was 
negative.  The examiner's assessment was "[I]nternal 
hemorrhoids" and "[s]tatus post perirectal abscess."

On the basis of this evidence, the Board finds that the 
evaluation from February 1, 2000 for hemorrhoids should be 
increased from noncompensable to 10 percent.

Hemorrhoids (both internal and external) are evaluated under 
Diagnostic Code 7336.  Under Diagnostic Code 7336, a 
noncompensable evaluation is assigned for a condition that is 
mild or moderate, a 10 percent evaluation for a condition 
involving large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences, and a 20 percent evaluation for a 
condition involving persistent bleeding and secondary anemia, 
or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

The medical evidence shows that the veteran's hemorrhoid 
condition involves few individual symptoms that are of more 
than moderate severity.  No medical findings have been 
presented that the hemorrhoids are thrombosed or irreducible.  
While hemorrhoid tags were identified during the January 2002 
VA examination, the examiner did not characterize them as 
"excessive."  There is no showing that bleeding associated 
with the condition has produced secondary anemia in the 
veteran.  There is no evidence of anal fissures.

However, the medical evidence shows that the veteran has 
internal hemorrhoids that are prolapsed from time to time--
they were found to be so during the September 1999 VA 
examination but not during that of January 2002.  Other 
pertinent evidence is represented by the veteran's testimony 
and statements.  The VCAA has reaffirmed that disability 
evaluations must consider credible and competent lay 
evidence.  

The veteran has said that he has rectal bleeding, often 
requiring him to employ padding in his underwear, every few 
days and more severe flare-ups, requiring sitz baths and 
ointments to treat pain, every two or three months.  That is, 
he describes rectal bleeding that is at least frequent, if 
not persistent.  He has indicated, in relating that he uses 
such emollients as petroleum jelly and baby powder regularly, 
that he is bothered by pain most of the time and not merely 
at times when, as medical examination has shown, the internal 
hemorrhoids can become prolapsed.  The Board finds the 
veteran's testimony and statements to be credible.  

The Board notes that while the VA examiners have not 
confirmed the veteran's reports of rectal bleeding, they have 
found some scant fecal soiling, prolapsed hemorrhoids, and 
perirectal abscess.  The testimony and statements offered by 
the veteran also represent competent evidence of the degree 
of severity of his disability.  The Board has considered this 
evidence.

Here, the disability picture presented by all of the 
evidence, lay and medical, pertaining to the veteran's 
hemorrhoids from February 1, 2000 more closely approximates 
the criteria for a 10 percent than for a noncompensable 
rating under Diagnostic Code 7336.  That being the case, the 
veteran must be given the benefit of any doubt and the higher 
evaluation assigned.  38 C.F.R. §§ 4.3, 4.7.

Thus, an evaluation of 10 percent evaluation for hemorrhoids 
will be granted from February 1, 2000.


ORDER

A 10 percent evaluation for hemorrhoids is granted effective 
from February 1, 2000.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

